Citation Nr: 0522016	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury, characterized as degenerative joint disease of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, dated in January 2001, that denied the benefit 
sought on appeal.  The denial of service connection was duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The Board remanded the issue that is the subject of this 
decision in November 2003.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board referred the issue of entitlement to service connection 
for bilateral pes planus for initial consideration by the 
agency of original jurisdiction.  Review of the veteran's 
claims folder does not reveal any action taken on the 
veteran's claim for service connection, although those 
records may be in a temporary folder at the RO.  The Board 
again refers the issue to the RO for appropriate action in 
accord with the VA's duties to notify and assist the veteran 
in his claims.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Residuals of a right leg injury, characterized as 
degenerative joint disease of the right knee were not present 
in service or manifested for many years thereafter, and are 
not shown to be otherwise related to service.


CONCLUSION OF LAW

Residuals of a right leg injury, characterized as 
degenerative joint disease of the right knee, were not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004) must:  (1) inform the 
claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is 
expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

In February 2002 and March 2004 letters the Appeals 
Management Center (AMC) notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 17 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the VCAA notices were 
provided to the veteran long after the initial adjudication 
of his claim.  The U.S. Court of Appeals for Veterans Claims 
(Court) has expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place prior to the enactment of the VCAA 
and the promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the April 2005 Supplemental Statement 
of the Case, the AMC indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, as noted above, the Board 
remanded the matter in November 2003 to obtain any additional 
records as well as conduct a VA examination.  It is also 
noted that the veteran's service department medical records 
are on file, as are relevant post-service clinical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §5103A(d) (West 
2002); 38 C.F.R. §3.159(c)(4) (2004).  Neither the veteran 
nor his representative has argued otherwise or presented any 
plausible showing of prejudice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Thus, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability either 
(a) proximately resulted from or (3) that a degree of the 
current disability (b)  proximately resulted from aggravation 
by a service-connected disability.

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Factual Background

Review of the veteran's service medical records does not 
reveal complaint, treatment, or diagnosis of any injury or 
disease associated with the right knee.  The separation 
examination noted no relevant abnormalities.

The veteran's post service treatment records are limited to 
VA treatment records that begin in the late 1990's.  Review 
of those records, including a June 1999 consultation sheet, 
reveals the veteran reported his right knee was injured while 
playing football in 1965.  He reported experiencing right 
knee pain since that time.

At the veteran's most recent VA examination, in August 2004, 
the veteran reported that he suffered an injury in 1965 or 
1966 while playing football at Lamar Military Base in 
California.  He reported that he was told that he tore 
ligaments in his right knee, more in the left knee at that 
time, and was put in a brace for it.  He recalled being told 
that he would need something in 10 years or so.  He reported 
having increasing pain in his right knee.  

The examiner concluded upon his examination, that there was 
little question at all that the veteran had significant 
degenerative arthritis of the right knee.  With regards to 
whether this was caused in the military service, the examiner 
could find nothing in the veteran's claims folder.  He noted 
that the veteran related that the medical records from the 
Lamar Base had been lost.  Thus, the examiner had no way of 
knowing if it was caused from the military service.

Analysis

With regard to the claim of service connection for residuals 
of a right leg injury, characterized as degenerative joint 
disease of the right knee, the critical issue regarding this 
claim is whether this condition can be reasonably associated 
with the veteran's active service.  As noted above, service 
medical records are negative for any right leg injury.  There 
are no contemporaneous references to the injury, and the 
first documented medical evidence of a right knee disorder 
dates to approximately thirty years subsequent to the 
veteran's separation from active duty.  

In reaching its decision, the Board has also considered the 
veteran's assertions regarding his claim.  However, it does 
not appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 
2 Vet. App. 492, 494-495 (1992) (laypersons may be competent 
to provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Although the veteran alleges that he was treated for a right 
knee injury after playing football in 1965 or 1966, and was 
told that he had pulled ligaments and would have trouble 20 
years in the future, the lay evidence of what a health care 
professional diagnosed or found on examination is hearsay, 
and as such is not competent to show the presence of that 
disorder.  The connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The medical evidence fails to indicate this condition existed 
until years after the veteran was discharged from active 
service.  The Board clearly finds that the preponderance of 
the evidence does not support the determination that the 
veteran has this disability associated with either active 
service or a service-connected disability.  Given the many 
years that passed subsequent to the veteran's service wherein 
there is no record of medical treatment directed at the 
veteran's right knee, the Board finds that the evidence does 
not support a finding of continuity of symptomatology or 
chronicity.

As the preponderance of the evidence establishes that the 
veteran does not have residuals of a right leg injury, 
characterized as degenerative joint disease of the right 
knee, related to his period of military service or a service-
connected disability, the claim of service connection must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a right leg injury, 
characterized as degenerative joint disease of the right knee 
is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


